UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 05701 (Zip Code) Registrant's telephone number, including area code 802-773-2711 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of July 31, 2008 there were outstanding 10,346,923 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended June 30, 2008 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II.Other Information: Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURE 33 Page 1 of 33 PART I. FINANCIAL INFORMATION Item 1.Financial Information CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended June 30 Six months ended June 30 2008 2007 2008 2007 Operating Revenues $ 84,487 $ 77,380 $ 175,711 $ 164,076 Operating Expenses Purchased Power - affiliates 16,270 11,817 32,738 27,955 Purchased Power - other 25,012 28,002 51,450 54,124 Production 2,836 2,806 6,178 5,945 Transmission - affiliates 4,054 1,416 7,443 2,913 Transmission - other 3,847 3,805 8,321 7,992 Other operation 13,294 13,219 28,039 27,007 Maintenance 6,473 8,471 12,642 13,928 Depreciation 3,899 3,775 7,768 7,514 Taxes other than income 3,713 3,776 7,752 7,504 Income tax expense (benefit) 846 (594 ) 2,705 2,244 Total Operating Expenses 80,244 76,493 165,036 157,126 Utility Operating Income 4,243 887 10,675 6,950 Other Income Equity in earnings of affiliates 4,014 1,589 8,199 3,291 Allowance for equity funds during construction 47 (1 ) 64 16 Other income 869 1,049 1,636 2,116 Other deductions (857 ) (427 ) (2,165 ) (1,020 ) Income tax expense (1,458 ) (364 ) (2,883 ) (890 ) Total Other Income 2,615 1,846 4,851 3,513 Interest Expense Interest on long-term debt 2,176 1,799 4,113 3,598 Other interest 704 414 1,535 644 Allowance for borrowed funds during construction (23 ) (1 ) (31 ) (6 ) Total Interest Expense 2,857 2,212 5,617 4,236 Net Income 4,001 521 9,909 6,227 Dividends declared on preferred stock 92 92 184 184 Earnings available for common stock $ 3,909 $ 429 $ 9,725 $ 6,043 Per Common Share Data: Basic earnings per share $ 0.38 $ 0.04 $ 0.94 $ 0.59 Diluted earnings per share $ 0.38 $ 0.04 $ 0.94 $ 0.58 Average shares of common stock outstanding - basic 10,337,893 10,186,907 10,306,699 10,161,336 Average shares of common stock outstanding - diluted 10,397,675 10,307,095 10,387,289 10,355,990 Dividends declared per share of common stock $ 0.23 $ 0.23 $ 0.69 $ 0.69 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended June 30 Six months ended June 30 2008 2007 2008 2007 Net Income $ 4,001 $ 521 $ 9,909 $ 6,227 Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net income: Actuarial losses, net of income taxes of $1, $3, $1 and $6 - 4 1 9 Prior service cost, net of income taxes of $2, $3, $5 and $5 4 4 6 7 4 8 7 16 Portion reclassified due to adoption of SFAS 158 measurement provision, included in retained earnings: Prior service cost, net of income taxes of $0, $0, $2 and $0 - - 4 - - - 4 - Comprehensive income adjustments 4 8 11 16 Total comprehensive income $ 4,005 $ 529 $ 9,920 $ 6,243 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) June 30, 2008 December 31, 2007 ASSETS Utility plant Utility plant, at original cost $ 544,578 $ 538,229 Less accumulated depreciation 240,157 235,465 Utility plant, at original cost, net of accumulated depreciation 304,421 302,764 Property under capital leases, net 6,333 6,788 Construction work-in-progress 15,259 9,611 Nuclear fuel, net 1,603 1,105 Total utility plant, net 327,616 320,268 Investments and other assets Investments in affiliates 96,902 93,452 Non-utility property, less accumulated depreciation ($3,690 in 2008 and $3,681 in 2007) 1,663 1,646 Millstone decommissioning trust fund 5,513 5,645 Other 6,556 7,504 Total investments and other assets 110,634 108,247 Current assets Cash and cash equivalents 6,562 3,803 Restricted cash 1 62 Special deposits 741 1,000 Accounts receivable, less allowance for uncollectible accounts ($2,095 in 2008 and $1,751 in 2007) 22,923 24,086 Accounts receivable - affiliates, less allowance for uncollectible accounts ($48 in 2008 and 2007) 123 254 Unbilled revenues 15,548 17,665 Materials and supplies, at average cost 5,253 5,461 Prepayments 4,181 8,942 Deferred income taxes 5,738 3,638 Power-related derivatives 3,290 707 Other current assets 447 1,081 Total current assets 64,807 66,699 Deferred charges and other assets Regulatory assets 30,648 31,988 Other deferred charges - regulatory 18,698 8,988 Other deferred charges and other assets 4,742 4,124 Total deferred charges and other assets 54,088 45,100 TOTAL ASSETS $ 557,145 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) June 30, 2008 December 31, 2007 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 12,549,552issued and 10,345,785 outstanding at June 30, 2008 and 12,474,687 issued and 10,244,559 outstanding at December 31, 2007 $ 75,297 $ 74,848 Other paid-in capital 57,228 56,324 Accumulated other comprehensive loss (367 ) (378 ) Treasury stock, at cost, 2,203,767 shares at June 30, 2008 and 2,230,128 shares at December 31, 2007 (50,135 ) (50,734 ) Retained earnings 111,303 108,747 Total common stock equity 193,326 188,807 Preferred and preference stock not subject to mandatory redemption 8,054 8,054 Preferred stock subject to mandatory redemption 1,000 2,000 Long-term debt 172,950 112,950 Capital lease obligations 5,432 5,889 Total capitalization 380,762 317,700 Current liabilities Current portion of preferred stock subject to mandatory redemption 1,000 1,000 Current portion of long-term debt 3,000 3,000 Accounts payable 3,688 6,253 Accounts payable - affiliates 11,792 13,205 Notes payable 10,800 63,800 Dividends payable 2,379 - Nuclear decommissioning costs 1,992 2,309 Power-related derivatives 8,340 3,225 Other current liabilities 22,146 20,761 Total current liabilities 65,137 113,553 Deferred credits and other liabilities Deferred income taxes 35,895 33,666 Deferred investment tax credits 3,151 3,341 Nuclear decommissioning costs 8,781 9,580 Asset retirement obligations 3,298 3,200 Accrued pension and benefit obligations 15,707 19,874 Power-related derivatives 8,855 4,592 Other deferred credits - regulatory 11,337 9,395 Other deferred credits and other liabilities 24,222 25,413 Total deferred credits and other liabilities 111,246 109,061 Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ 557,145 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Six months ended June 30 2008 2007 Cash flows provided (used) by: OPERATING ACTIVITIES Net income $ 9,909 $ 6,227 Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates (8,199 ) (3,291 ) Distributions received from affiliates 4,868 2,510 Depreciation 7,768 7,514 Deferred income taxes and investment tax credits (291 ) (55 ) Non-cash employee benefit plan costs 2,926 3,604 Regulatory and other amortization, net (752 ) (2,247 ) Other non-cash expense, net 2,595 1,644 Changes in assets and liabilities: Decrease in accounts receivable and unbilled revenues 2,075 5,764 Decrease in accounts payable (3,195 ) (3,411 ) Increase in accrued income taxes 3,215 - Decrease in other current assets 2,638 1,265 Increase in special deposits and restricted cash for power collateral (679 ) (1,654 ) Employee benefit plan funding (7,226 ) (7,879 ) Increase (decrease) in other current liabilities 476 (1,327 ) Other non-current assets and liabilities and other (231 ) (16 ) Net cash provided by operating activities 15,897 8,648 INVESTING ACTIVITIES Construction and plant expenditures (15,721 ) (9,772 ) Investments in available-for-sale securities (617 ) (816 ) Proceeds from sale of available-for-sale securities 478 734 Proceeds from sale of property - 342 Return of capital from investments in affiliates 96 108 Other investments and capital expenditures (113 ) (270 ) Net cash used for investing activities (15,877 ) (9,674 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 1,508 974 Common and preferred dividends paid (4,921 ) (4,857 ) Proceeds from issuance of first mortgage bonds 60,000 - Repayment of Notes Payable (53,000 ) - Debt issuance costs (691 ) - Proceeds from borrowings under revolving credit facility 9,300 19,600 Repayments under revolving credit facility (9,300 ) (13,150 ) Retirement of preferred stock subject to mandatory redemption (1,000 ) (1,000 ) Decrease in special deposits held for preferred stock redemptions 1,000 1,000 Other (157 ) (149 ) Net cash provided by financing activities 2,739 2,418 Net increase in cash and cash equivalents 2,759 1,392 Cash and cash equivalents at beginning of the period 3,803 2,799 Cash and cash equivalents at end of the period $ 6,562 $ 4,191 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Accumulated Treasury Stock Other Other Shares Paid-in Comprehensive Retained Issued Amount Capital Loss Shares Amount Earnings Total Balance, December 31, 2007 12,474,687 $ 74,848 $ 56,324 $ (378 ) 2,230,128 $ (50,734 ) $ 108,747 $ 188,807 Adjust to initially apply SFAS 158 measurement provision, net of tax 4 (50 ) (46 ) Net income 9,909 9,909 Other comprehensive income 7 7 Dividend reinvestment plan (26,361 ) 599 599 Stock options exercised 58,000 348 772 1,120 Share-based compensation 16,865 101 92 193 Dividends declared on common and preferred stock (7,300 ) (7,300 ) Amortization of preferred stock issuance expense 8 8 Gain on issuance of treasury stock 29 29 Loss on reacquisition of capital stock 3 (3 ) 0 Balance, June 30, 2008 12,549,552 $ 75,297 $ 57,228 $ (367 ) 2,203,767 $ (50,135 ) $ 111,303 $ 193,326 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 33 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation ("we", "us", "CVPS" or the "company") is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in nearly two-thirds of the towns, villages and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region's bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include Custom Investment Corporation, C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. and Catamount Resources Corporation.We have equity ownership interests in Vermont Yankee Nuclear Power Corporation ("VYNPC"), Vermont Electric Power Company, Inc. ("VELCO"), Vermont Transco LLC ("Transco"), Maine Yankee Atomic Power Company ("Maine Yankee"), Connecticut Yankee Atomic Power Company ("Connecticut Yankee") and Yankee Atomic Electric Company ("Yankee Atomic"). Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("U.S.
